DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1, 11, 12,  objected to because of the following informalities:
Claim 1, Line 26 recites “connected to the proximal ends of the pair of needle heads”, while clear since the needle heads will inherently have a proximal and distal end, is suggested to read “connected to proximal ends of the pair of needle heads”.
Claim 1, recites “one of the opening” in Lines 2 and 3, however this limitation is suggested to read “one of the openings”.
Claim 11, recites the limitation “the groove channel” in Line 4, however this limitation is suggested to read “the closure groove channel”.
Regarding Claims 1 and 11, and 12, the limitation “may be” is suggested to read “configured to” or “configured to be” in order to be more clear. For example, Claim 1 said “second clamping base which may be opened/closed” is suggested to recite “a second clamping base configured to be opened and closed”. The term “may be” is seen in Claim 1 (may be opened/closed, may be driven), Claim 11 (may be driven), and Claim 12 (may be assembled).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “the clamping plate” (Line 9 and 14), is indefinite because it is unclear which clamping plate of the first or second clamping base, or both. Correction is required to provide proper antecedent basis. 
Regarding Claim 1, the limitations “the channel” (Line 10), is indefinite because it is unclear which channel of the first or second clamping base, or both. Correction is required to provide proper antecedent basis. 
Regarding Claim 1, the limitations “the clamping housing” (Line 13), is indefinite because it is unclear which clamping housing of the first or second clamping base, or both. Correction is required to provide proper antecedent basis. 
Claim 1 recites the limitation "the convex block" in Line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which convex block of the plural convex blocks recited in Line 11.
Claim 1 recites the limitation "the convex block located at the proximal end of the pushing block" in Line 22.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not yet defined a convex block located at the proximal end.
Regarding Claim 1, the limitation “staple pusher moves from the proximal end to the distal end” in Line 27, is not indefinite because Applicant has claimed that the pair of needle heads have a proximal end, and thus is it unclear which proximal end Applicant is referring to. This limitation should be corrected to recite the proximal and distal ends of the channel (as best understood by the Examiner).
Regarding Claim 8, the limitation “define a needle groove” renders the claim indefinite because it is unclear whether applicant is referring to the needle groove recited in Claim 1 or a further needle groove. Claim 9 is rejected for incorporating errors from the parent claim by dependency.
Claim 10 recites the limitation "the side of the first clamping base" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant has yet to define “the side”.
Claim 12 recites the limitation "the side of the pin hole" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the side of the fixing sheet" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the staple pushing rods" in Lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the diameter" in Lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is noted that Applicant is suggested to define what the diameter is (i.e. the length or width of if the fixing portion is round).
Claims 2-15 is/are rejected for incorporating the above errors from their respective parent claims by dependency. 

Allowable Subject Matter
Claim 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3731


/MOHAMED G GABR/Primary Examiner, Art Unit 3771